         Case 1:17-cr-00213-CRC Document 46 Filed 11/01/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :
                                                    :
               v.                                   :       Criminal No.: 17-213 (CRC)
                                                    :
Mustafa Muhammad Muftah Al-Imam,                    :
                                                    :
               Defendant.                           :


                                   SCHEDULING ORDER

       Based on the parties’ jointly proposed schedule, and the entire record in this matter, the

Court hereby sets the following schedule for pre-trial proceedings:

Death Penalty

       Status Hearing – Death Penalty Inquiry       December 14, 2018

Pre-Trial Motions

       Dispositive Motions (e.g. Motions to Dismiss)

           •   Motions                              January 4, 2019

           •   Responses                            January 23, 2019

           •   Replies                              February 4, 2019

           •   Hearing (one day)                    February 15, 2019



       Evidentiary Motions (e.g., Motion to Suppress, 404(b), etc.)

           •   Defendant’s CIPA § 5 Notice          November 30, 2018

           •   Government’s CIPA § 6 Filing         January 16, 2019


                                                1
              Case 1:17-cr-00213-CRC Document 46 Filed 11/01/18 Page 2 of 3




                •   Defendant’s Response to                        January 23, 2019
                    Government’s CIPA § 6 Filing

                •   CIPA Hearing (Motions)                         January 30, 2019

                •   Motions                                        February 15, 2019

                •   Responses                                      March 1, 2019

                •   Replies                                        March 8, 2019

                •   Hearing (two days)                             March 18-22, 2019

CIPA Litigation

           Defendant’s CIPA § 5 Notice                             March 2019

           Government’s CIPA § 6 Filing                            March 2019

           Defendant’s Response to Government’s                    March 2019
           CIPA § 6 Filing


Trial/Pre-Trial Matters 1

           Expert Notices                                                    February 28, 2019

           Counter Expert Notices                                            March 29, 2019

           Proposed Juror Questionnaire,
           Voir Dire and Jury Instructions                                   March 29, 2019


           Motions in Limine                                                 March 15, 2019

           Response to Motions in Limine                                     March 25, 2019

           Replies to Motions in Limine                                      April 4, 2019


1
    Dates for trial and pre-trial matters assume that the United States will elect not to seek the death penalty.

                                                              2
        Case 1:17-cr-00213-CRC Document 46 Filed 11/01/18 Page 3 of 3



      Pre-Trial Conference                       April 15, 2019

      Jury Selection and Trial                   April 29, 2019




                                          ________________________
                                          CHRISTOPHER R. COOPER
                                          United States District Court Judge


Date: November 1, 2018




                                      3
